Title: Thomas Jefferson to John Hopkins, 11 August 1813
From: Jefferson, Thomas
To: Hopkins, John


          Sir Monticello Aug. 11. 13.
          I subscribe with pleasure to the work of mr Allen’s which you propose to print:
			 but as to assisting with materials, it is really not in my power. my life
			 has
			 been too busy a one to collect materials, or even to retain notes of what has
			 been passing. those who act are generally too much occupied to write what is doing: lookers on, alone, have leisure for that. were I to resort to my memory, it would offer but a confused mass,
			 difficult to be digested, and too indistinctly retained to be relied on.
			 if there be any body who possesses materials either written, or on
			 memory, I should suppose it to be Charles Thomson, who is in your neighborhood. he must have retained many anecdotes at least.
          Accept the tender of my respects.Th: Jefferson
        